DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest that a CRISPR system, which comprises DNA encoding a type I, II, or III CRISPR-associated enzyme and a targeting RNA that targets a bacterial chromosome or a bacterial plasmid, and which is introduced into bacterial cells of a mixed bacterial population via a phage delivery system.  In contrast to the instant application’s use of type I, II, and III CRISPR systems that target bacterial chromosomes or plasmids, the prior art’s CRISPR systems function in a different matter.  Accordingly, the instant claims, which recite a CRISPR system, delivered via phage, that targets and cleaves the DNA of bacterial chromosomes and plasmids is distinguished over the prior art.  It is noted that, at the time of the instant invention, Type I, Type II, and Type III CRISPR systems were known and described (see, e.g., Makarova et al. (9 Nature Reviews | Microbiology 467-477 (2011)).  Therefore, the instant application is deemed to disclose Type I, Type II, and Type III CRISPR-Cas systems.

	The Terminal Disclaimers over U.S. Patent Nos. 10,660,943 and 11, 135,273 and U.S. Patent Application Nos. 16/877,010; 17/707,049; 17/707,061; and 17/707,074, filed July 29, 2022, are approved.

	The non-statutory double patenting rejections over U.S. Patent Application Nos. 15/159,929; 17/088,297;  17/088,302; and 17/168,971 are withdrawn in light of Applicants’ arguments.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636